Name: Council Regulation (EEC) No 1715/91 of 13 June 1991 amending Regulation (EEC) No 3659/90 on products subject to the supplementary trade mechanism during the second stage of Portuguese accession
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 6 . 91 Official Journal of the European Communities No L 162/ 17 COUNCIL REGULATION (EEC) No 1715 / 91 of 13 June 1991 amending Regulation (EEC) No 3659/90 on products subject to the supplementary trade mechanism during the second stage of Portuguese accession HAS ADOPTED THIS REGULATION: Article 1 1 . The second paragraph of Article 1 of Regulation (EEC) No 3659 / 90 (*) shall be replaced by the following: 'However , with regard to common wheat , barley and maize , the supplementary trade mechanism shall apply only to products delivered to the mainland territory of Portugal and during those periods which are sensitive as regards the marketing of Portuguese production, as determined according to the procedure provided for in Article 26 of Regulation (EEC) No 2727/75 ( 2 ) as last amended by Regulation (EEC) No 3577 / 90 (3 ).'. 2 . Footnotes 2 to 5 shall be replaced by the following footnotes 2 and 3 : '( 2 ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Having regard to the proposal from the Commission , Whereas the structural situation in the rice sector in Portugal requires a major adjustment effort ; whereas such effort should be helped by applying the supplementary trade mechanism during the second stage to trade throughout the whole marketing year ; whereas rice should , therefore , be withdrawn from the list ofproducts forwhich the application of the supplementary trade mechanism is limited to sensitive periods ; Whereas , moreover , the territories of the Azores and Madeira are characterized by a structural cereal shortfall ; whereas the supply of the market in the territories in question is dependent upon imports under specific arrangements ; whereas these imports do not influence the marketing of Portuguese production; whereas , therefore , imports of cereals into the territories of the Azores and Madeira should be excluded from the application of the supplementary trade mechanism, ( 3 ) OJ No L 353 , 17 . 12. 1990 , p . 23 .'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from the 1 99 1 / 92 marketing year. However , the limitation to only the mainland territory of Portugal shall apply as from the entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY 0 ) OJ No L 362, 27 . 12 . 1990 , p . 38 .